                                                                               FILED
                                                                      2019 Oct-15 PM 06:18
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

LAKEISHA CHESTNUT, et al.                )
                                         )
            Plaintiffs,                  )
                                         )   Case No. 2:18-cv-00907-KOB
            v.                           )
                                         )
JOHN H. MERRILL, in his official         )
Capacity as Alabama Secretary of State   )
                                         )
            Defendant.                   )

                          PLAINTIFFS’ EXHIBIT LIST
                           Exhibits1 Plaintiffs Intend to Offer

    Exhibit
                                                Description
    Number

              Declaration of William S. Cooper (“Cooper Report”), dated March 8,
       1      2019 (with revised Figure 18 as disclosed to Defendant on May 15,
              2019)

       2      Exhibit A to Cooper Report (Summary of Redistricting Work)

       3      Exhibit B to Cooper Report (Methodology and Sources)

       4      Exhibit C-1 to Cooper Report (State-Produced 2011 SBOE Plan Map)

              Exhibit C-2 to Cooper Report (Population Summary Report of 2011
       5
              SBOE Plan)

       6      Exhibit C-3 to Cooper Report (2011 SBOE Plan Map)

              Exhibit C-4 to Cooper Report (Mobile County Under 2011 SBOE
       7
              Plan)

              Exhibit C-5 to Cooper Report (Jefferson County Under 2011 SBOE
       8
              Plan)

              Exhibit C-6 to Cooper Report (Montgomery County Under 2011
       9
              SBOE Plan)

      10      Exhibit D to Cooper Report (2010 Alabama Population by County)

              Exhibit E to Cooper Report (2017 Alabama Population Estimates by
      11
              County)

      12      Exhibit F-1 to Cooper Report (2001 Plan Map)

              Exhibit F-2 to Cooper Report (Population Summary Report of 2001
      13
              Plan by District)


1
 Pursuant to Section 7(b)(1) of the Pretrial Order, ECF No. 79, Plaintiffs note that they intend to
project and/or enlarge all exhibits included in this list.

                                               -2-
Exhibit
                                       Description
Number

          Exhibit G-1 to Cooper Report (Population Summary Report of 2011
  14
          Plan by District)

  15      Exhibit G-2 to Cooper Report (2011 Plan Map)

          Exhibit G-3 to Cooper Report (Zoomed View of Each District Under
  16
          2011 Plan)

  17      Exhibit G-4 to Cooper Report (Montgomery County Under 2011 Plan)

  18      Exhibit G-5 to Cooper Report (Jefferson County Under 2011 Plan)

  19      Exhibit G-6 to Cooper Report (County Split Report for 2011 Plan)

  20      Exhibit G-7 to Cooper Report (State-Produced 2011 Plan Map)

          Exhibit H-1 to Cooper Report (Population Summary Report of
  21
          Illustrative Plan 1 by District)

  22      Exhibit H-2 to Cooper Report (Illustrative Plan 1 Map)

          Exhibit H-3 to Cooper Report (Zoomed View of Each District Under
  23
          Illustrative Plan 1)

          Exhibit H-4 to Cooper Report (Mobile County Under Illustrative Plan
  24
          1)

          Exhibit H-5 to Cooper Report (Jefferson County Under Illustrative
  25
          Plan 1)

          Exhibit H-6 to Cooper Report (County Split Report for Illustrative
  26
          Plan 1)

          Exhibit I-1 to Cooper Report (Population Summary Report of
  27
          Illustrative Plan 2 by District)

  28      Exhibit I-2 to Cooper Report (Illustrative Plan 2 Map)



                                      -3-
Exhibit
                                        Description
Number

          Exhibit I-3 to Cooper Report (Zoomed View of Each District Under
  29
          Illustrative Plan 2)

          Exhibit I-4 to Cooper Report (Mobile County Under Illustrative Plan
  30
          2)

          Exhibit I-5 to Cooper Report (Jefferson County Under Illustrative
  31
          Plan 2)

          Exhibit I-6 to Cooper Report (County Split Report for Illustrative Plan
  32
          2)

          Exhibit J-1 to Cooper Report (Population Summary Report of
  33      Illustrative Plan 3 by District) (revised as disclosed by Plaintiffs on
          March 15, 2019)

  34      Exhibit J-2 to Cooper Report (Illustrative Plan 3 Map)

          Exhibit J-3 to Cooper Report (Zoomed View of Each District Under
  35
          Illustrative Plan 3)

          Exhibit J-4 to Cooper Report (Mobile County Under Illustrative Plan
  36
          3)

          Exhibit J-5 to Cooper Report (Jefferson County Under Illustrative
  37
          Plan 3)

          Exhibit J-6 to Cooper Report (County Split Report for Illustrative Plan
  38
          3)

          Exhibit K-1 to Cooper Report (Population Summary Report of
  39      Illustrative Plan 4 by District) (revised as disclosed by Plaintiffs on
          March 15, 2019)

  40      Exhibit K-2 to Cooper Report (Illustrative Plan 4 Map)

          Exhibit K-3 to Cooper Report (Zoomed View of Each District Under
  41
          Illustrative Plan 4)

                                       -4-
Exhibit
                                       Description
Number

          Exhibit K-4 to Cooper Report (Mobile County Under Illustrative Plan
  42
          4)

          Exhibit K-5 to Cooper Report (Jefferson County Under Illustrative
  43
          Plan 4)

          Exhibit K-6 to Cooper Report (County Split Report for Illustrative
  44
          Plan 4)

          Exhibit L-1 to Cooper Report (Reock and Polsby-Popper Scores of
  45
          2011 and Illustrative Plans)

          Exhibit L-2 to Cooper Report (Polsby-Popper Scores of 2011 and
  46
          Illustrative Plans)

          Exhibit M-1 to Cooper Report (November 2018 Voter Registration by
  47
          County)

          Exhibit M-2 to Cooper Report (2010-2017 Population Change by
  48
          County) (revised as disclosed to Defendant on May 17, 2019)

          Exhibit N-1 to Cooper Report (Charts - 2017 American Community
  49      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Alabama)

          Exhibit N-2 to Cooper Report (Data - 2017 American Community
  50      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Alabama)

          Exhibit O-1 to Cooper Report (Charts - 2017 American Community
  51      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 1)

          Exhibit O-2 to Cooper Report (Data - 2017 American Community
  52      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 1)



                                     -5-
Exhibit
                                     Description
Number

          Exhibit P-1 to Cooper Report (Charts - 2017 American Community
  53      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 2)

          Exhibit P-2 to Cooper Report (Data - 2017 American Community
  54      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 2)

          Exhibit Q-1 to Cooper Report (Charts - 2017 American Community
  55      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 3)

          Exhibit Q-2 to Cooper Report (Data - 2017 American Community
  56      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 3)

          Exhibit R-1 to Cooper Report (Charts - 2017 American Community
  57      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 7)

          Exhibit R-2 to Cooper Report (Data - 2017 American Community
  58      Survey 1-Year Estimates of Socio-Economic Data for Any Part
          African Americans and Non-Hispanic Whites in Current CD 7)

          Second Declaration of William S. Cooper (“Second Cooper Report”),
  59
          dated May 6, 2019

          Exhibit A-1 to Second Cooper Report (Population Summary Report of
  60
          Revised Plan 1 by District)

  61      Exhibit A-2 to Second Cooper Report (Revised Plan 1 Map)

          Exhibit A-3 to Second Cooper Report (Zoomed View of Each District
  62
          Under Revised Plan 1)

          Exhibit A-4 to Second Cooper Report (Mobile County Under Revised
  63
          Plan 1)

                                    -6-
Exhibit
                                     Description
Number

          Exhibit A-5 to Second Cooper Report (Jefferson County Under
  64
          Revised Plan 1)

          Exhibit A-6 to Second Cooper Report (County Split Report for
  65
          Revised Plan 1)

          Exhibit B-1 to Second Cooper Report (Population Summary Report of
  66
          Revised Plan 2 by District)

  67      Exhibit B-2 to Second Cooper Report (Revised Plan 2 Map)

          Exhibit B-3 to Second Cooper Report (Zoomed View of Each District
  68
          Under Revised Plan 2)

          Exhibit B-4 to Second Cooper Report (Mobile County Under Revised
  69
          Plan 2)

          Exhibit B-5 to Second Cooper Report (Jefferson County Under
  70
          Revised Plan 2)

          Exhibit B-6 to Second Cooper Report (County Split Report for
  71
          Revised Plan 2)

          Exhibit C-1 to Second Cooper Report (Population Summary Report of
  72
          Revised Plan 3 by District)

  73      Exhibit C-2 to Second Cooper Report (Revised Plan 3 Map)

          Exhibit C-3 to Second Cooper Report (Zoomed View of Each District
  74
          Under Revised Plan 3)

          Exhibit C-4 to Second Cooper Report (Mobile County Under Revised
  75
          Plan 3)

          Exhibit C-5 to Second Cooper Report (Jefferson County Under
  76
          Revised Plan 3)




                                    -7-
Exhibit
                                       Description
Number

          Exhibit C-6 to Second Cooper Report (County Split Report for
  77
          Revised Plan 3)

          Exhibit D to Second Cooper Report (Population Summary Report of
  78
          Hypothetical 2020 Plan)

  79      Expert Report of Maxwell Palmer, Ph.D., dated March 8, 2019

  80      Rebuttal Report of Maxwell Palmer, Ph.D., dated May 6, 2019

  81      Declaration of Dr. Peyton McCrary, dated March 8, 2019

  82      Second Declaration of Dr. Peyton McCrary, dated May 6, 2019

          Preclearance Submission of Alabama Act No. 2011-518 (Chestnut
  83
          Defense 0001-603)

          State of Alabama Reapportionment Committee Guidelines for
  84      Congressional, Legislative, and State Board of Education
          Redistricting, May 2011

          Alabama Supreme Court Justice Tom Parker 2018 Campaign Ad –
  85
          “Invasion”

          Alabama Supreme Court Justice Tom Parker 2018 Campaign Ad –
  86
          “Mob Rule”

  87      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 5, 2002

  88      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 2, 2004

  89      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 7, 2006

  90      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 4, 2008

  91      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 2, 2010

  92      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 6, 2012


                                      -8-
Exhibit
                                       Description
Number

  93      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 4, 2014

  94      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 8, 2016

  95      Ala. Sec’y of State, Certified Gen. Election Results, Nov. 6, 2018

          Defendant’s Responses to Plaintiffs’ First Set of Requests for
  96
          Admission, dated July 22, 2019

          Defendant’s Responses to Plaintiffs’ First Set of Interrogatories, dated
  97
          December 31, 2018

          Defendant’s Responses to Plaintiffs’ Second Set of Interrogatories,
  98
          dated July 8, 2019

  99      Defendants’ Initial Disclosures, dated January 11, 2019

  100     Defendants’ Second Amended Initial Disclosures, dated July 18, 2019

          Historic Alabama Congressional Maps 1897-2011 (Chestnut Defense
  101
          1287-1297)

          Historic Alabama Congressional Maps 1973-2013 (Chestnut Defense
  102
          1298-1302)




                                      -9-
                              Exhibits2 Plaintiffs May Offer

    Exhibit
                                                 Description
    Number

      103     Assistant Attorney General William Bradford Reynolds Letters to
              Charles A. Graddick, May, 6, 1982, and August 2, 1982
      104     Assistant Attorney General John R. Dunne Letter to Jimmy Evans,
              March 27, 1992
      105     Assistant Attorney General Deval Patrick Letter to Jimmy Evans, April
              14, 1994
      106     1901 Alabama Constitution

      107     Alabama Boswell Amendment, 1946

      108     Alabama Voter Qualification Amendment, 1951

      109     Alabama Anti-Single Shot Law, 1951

      110     Alabama Numbered-Place Requirement, Ala. Act 221 (1961)

      111     “2 Minority 1” Plan Considered by Reapportionment Committee
              (Chestnut Defense 762-849)
      112     “McClammy Congressional 4M 6-17-2011” Plan Considered by
              Reapportionment Committee (Chestnut Defense 1967-2061)
      113     “McClammy Congress 2M” Plan Considered by Reapportionment
              Committee (Chestnut Defense 2062-2181)
      114     “McClammy Congress PPB” Plan Considered by Reapportionment
              Committee (Chestnut Defense 2182-2197)
      115     “McClammy Congress PPE” Plan Considered by Reapportionment
              Committee (Chestnut Defense 2198-2265)
      116     “McClammy Congressional 3M” Plan Considered by Reapportionment
              Committee (Chestnut Defense 2266-2386)
      117     “McClammy Congressional 4M” Plan Considered by Reapportionment
              Committee (Chestnut Defense 2387-2477)



2
 Pursuant to Section 7(b)(1) of the Pretrial Order, ECF No. 79, Plaintiffs note that they intend to
project and/or enlarge all exhibits (if offered) included in this list.

                                               - 10 -
Exhibit
                                           Description
Number

   118     “McClammy Congressional B” Plan Considered by Reapportionment
           Committee (Chestnut Defense 2478-2540)
   119     2011 State Board of Education Districts

   120     2011 State Board of Education District Statistics Report

   121     2011 State Board of Education Population Report

   122     2011 State Board of Education Population Summary Report

   123     2011 State Board of Education Assigned District Splits by County

   124     2011 State Board of Education Assigned District Splits by VTD

           Exhibit 2 from August 1, 2019 deposition of Douglas Johnson (U.S.
   125     Department of Justice Guidance Concerning Redistricting Under
           Section 5 of the Voting Rights Act)
           Exhibit 3 from August 1, 2019 deposition of Douglas Johnson (OMB
   126     Bulletin No. 00-02 - Guidance on Aggregation and Allocation of Data
           on Race for Use in Civil Rights Monitoring and Enforcement)
   127     Exhibit 4A from August 1, 2019 deposition of Douglas Johnson
           (Plaintiffs’ Illustrative Plan 1)
   128     Exhibit 4B from August 1, 2019 deposition of Douglas Johnson
           (Plaintiffs’ Illustrative Plan 2)

      Plaintiffs reserve the right to proffer rebuttal exhibits, impeachment exhibits,

and any exhibit identified by Defendant.




                                        - 11 -
Dated: October 15, 2019   Respectfully submitted,

                          By /s/ Bruce Spiva
                          Marc Erik Elias (admitted pro hac vice)
                          Bruce V. Spiva (admitted pro hac vice)
                          Uzoma N. Nkwonta (admitted pro hac vice)
                          Aria C. Branch (admitted pro hac vice)
                          Lalitha D. Madduri (admitted pro hac vice)
                          Daniel C. Osher (admitted pro hac vice)
                          Perkins Coie LLP
                          700 13th St. N.W., Suite 600
                          Washington, D.C. 20005-3960
                          Phone: (202) 654-6338
                          Fax: (202) 654-9106
                          Email: MElias@perkinscoie.com
                          Email: BSpiva@perkinscoie.com
                          Email: UNkwonta@perkinscoie.com
                          Email: ABranch@perkinscoie.com
                          Email: LMaduri@perkinscoie.com
                          Email: DOsher@perkinscoie.com

                          Abha Khanna (admitted pro hac vice)
                          Perkins Coie LLP
                          1201 Third Avenue, Ste. 4900
                          Seattle, WA 98101-3099
                          Phone: (206) 359-8000
                          Fax: (206) 359-9000
                          Email: AKhanna@perkinscoie.com

                          Richard P. Rouco (AL Bar. No. 6182-R76R)
                          Quinn, Connor, Weaver, Davies & Rouco
                          LLP
                          Two North Twentieth
                          2-20th Street North, Suite 930
                          Birmingham, AL 35203
                          Phone: (205) 870-9989
                          Fax: (205) 803-4143
                          Email: rrouco@qcwdr.com

                          Attorneys for Plaintiffs

                             - 12 -
                          CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2019, I filed a copy of the foregoing

Plaintiffs’ Exhibit List with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to all counsel of record.

                                        /s/ Bruce Spiva
                                        Bruce Spiva
                                        Perkins Coie LLP
                                        700 13th St. N.W., Suite 600
                                        Washington, D.C. 20005-3960
                                        Phone: (202) 654-6338
                                        Fax: (202) 654-9106
                                        Email: BSpiva@perkinscoie.com




                                         - 13 -
